 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 5

 6    KYLE ROBERT SICKELS,
                                                    NO: 4:20-CV-5022-TOR
 7                              Petitioner,
                                                    ORDER OF DISMISSAL WITHOUT
 8          v.                                      PREJUDICE

 9    STATE OF WASHINGTON,

10                              Respondent.

11         On February 10, 2020, Petitioner submitted a pro se Petition for Writ of

12   Habeas Corpus under 28 U.S.C. § 2254, without paying the $5.00 filing fee or

13   seeking leave to proceed in forma pauperis. ECF No. 1. On February 10, 2020, the

14   Clerk of Court sent Petitioner a letter advising him that he must either pay the $5.00

15   filing fee or submit an Application to Proceed Without Payment of Fees and

16   Affidavit. ECF No. 2. The Clerk of Court provided a form Application to Proceed

17   Without Payment of Fees and Affidavit. ECF No. 2-1. Petitioner did not comply.

18          On March 13, 2020, this Court ordered Petitioner to submit a completed in

19   forma pauperis application within twenty-one (21) days of the date of that Order. In

20   the alternative, Petitioner was advised that he must pay the full $5.00 filing fee.




     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   Petitioner was advised that his failure to do so would result in the dismissal of this

 2   case. Petitioner has neither paid the filing fee nor sought in forma pauperis status.

 3          Accordingly, IT IS HEREBY ORDERED:

 4      1. This action is DISMISSED without prejudice for failure to comply with the

 5          filing fee or in forma pauperis requirements of 28 U.S.C. §§ 1914 and 1915.

 6      2. The Court certifies any appeal of this dismissal would not be taken in good

 7          faith.

 8      The Clerk of Court is directed to enter this Order, enter judgment, forward a copy

 9   to Plaintiff and close the file.

10          DATED April 6, 2020.

11

12                                     THOMAS O. RICE
                                Chief United States District Judge
13

14

15

16

17

18

19

20




     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
